 


109 HR 422 IH: The 9-11 Commission Combating Proliferation Implementation Act
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 422 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mrs. Tauscher (for herself, Mr. Spratt, and Mr. Meehan) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To provide for counterproliferation measures. 
 
 
1.Short titleThis Act may be cited as the The 9-11 Commission Combating Proliferation Implementation Act. 
IOffice for Combating the Proliferation of Weapons of Mass Destruction 
101.Office for combating the proliferation of weapons of mass destruction 
(a)EstablishmentThere is established within the Executive Office of the President an office to be known as the Office for Combating the Proliferation of Weapons of Mass Destruction (in this title referred to as the Office). 
(b)Officers 
(1)The head of the Office shall be the Director of the Office. 
(2)There shall be a Deputy Director of the Office, who shall— 
(A)assist the Director in carrying out the responsibilities of the Director under this title; and 
(B)serve as Acting Director in the absence of the Director and during any vacancy in the office of Director. 
(3)The Director and Deputy Director— 
(A)shall be appointed by the President, by and with the advice and consent of the Senate; and 
(B)shall serve at the pleasure of the President. 
(4)No person shall serve as Director or Deputy Director while serving in any other position in the Federal Government. 
(c)ResponsibilitiesSubject to the direction and control of the President, the responsibilities of the Director shall include the following: 
(1)To develop policies, goals, objectives, and priorities for the United States for preventing the proliferation of weapons of mass destruction. 
(2)To serve as the principal advisor to the President with respect to those policies, goals, objectives, and priorities. 
(3)To develop a comprehensive strategy for the United States for the prevention of the proliferation of weapons of mass destruction, to be known as the Strategy for Combating the Proliferation of Weapons of Mass Destruction (in this title referred to as the Strategy). 
(4)To coordinate, oversee, and evaluate the implementation and execution of the Strategy by the agencies of the Federal Government with responsibilities for preventing the proliferation of weapons of mass destruction. 
(5)To direct the development of comprehensive annual budgets submitted under section 1105(a) of title 31, United States Code, for the programs and activities under the Strategy. 
(6)To certify to the President, prior to the submission to Congress of each annual budget under that section, whether the budget for each element of preventing the proliferation of weapons of mass destruction is consistent with and adequate for carrying out the Strategy. 
(7)To carry out any other responsibilities relating to development, coordination, funding, and implementation of United States policy on the prevention of the proliferation of weapons of mass destruction that the President considers appropriate. 
(d)Authorities of the directorIn carrying out subsection (c), the Director shall have authority to— 
(1)develop and present to the President annual unified budgets for the prevention of the proliferation of weapons of mass destruction, including the authorities to— 
(A)provide guidance on the development of annual budgets for each element of the prevention of the proliferation of weapons of mass destruction; 
(B)direct, coordinate, and modify the annual budgets of the elements of the prevention of the proliferation of weapons of mass destruction, in consultation with the heads of those elements; and 
(C)approve the budget of each element of the prevention of the proliferation of weapons of mass destruction before that budget may be provided to the President for transmission to the Congress; 
(2)transfer between accounts and agencies funds appropriated and associated resources available for the prevention of the proliferation of weapons of mass destruction and detail personnel when the Director makes a determination that doing so is necessary in order to— 
(A)respond to an emergent risk of proliferation; 
(B)eliminate duplication of effort; or 
(C)significantly increase programmatic efficiency; 
(3)select, appoint, employ, and fix compensation of such officers and employees of the Office as may be necessary to carry out the functions of the Office; 
(4)subject to subsection (e)(3), request the head of a department or agency, or program of the Federal Government to place department, agency, or program personnel who are engaged in activities involving the prevention of the proliferation of weapons of mass destruction on temporary detail to another department, agency, or program in order to implement the Strategy, and the head of the department or agency shall comply with such a request; 
(5)use for administrative purposes, on a reimbursable basis, the available services, equipment, personnel, and facilities of Federal agencies; 
(6)procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, relating to appointments in the Federal Service, at rates of compensation for individuals not to exceed the daily equivalent of the rate of pay payable under level IV of the Executive Schedule under section 5311 of that title; 
(7)use the mails in the same manner as any other department or agency of the executive branch; and 
(8)monitor implementation of the Strategy, including— 
(A)conducting program and performance audits and evaluations; and 
(B)requesting assistance from the Inspector General of the relevant agency in such audits and evaluations. 
(e)Personnel detailed to office 
(1)Notwithstanding any provision of chapter 43 of title 5, United States Code, the Director shall perform the evaluation of the performance of any employee detailed to the Office for purposes of the applicable performance appraisal system established under that chapter for any rating period, or part thereof, that the employee is detailed to the Office. 
(2) 
(A)Notwithstanding any other provision of law, the Director may provide periodic bonus payments to any employee detailed to the Office. 
(B)An amount paid under this paragraph to an employee for any period— 
(i)shall not be greater than 20 percent of the basic pay paid or payable to such employee for such period; and 
(ii)shall be in addition to the basic pay of such employee. 
(C)The aggregate amount paid during any fiscal year to an employee detailed to the Office as basic pay, awards, bonuses, and other compensation shall not exceed the annual rate payable at the end of such fiscal year for positions at level III of the Executive Schedule. 
(3)The maximum number of personnel who may be detailed to another department or agency (including the office) under subsection (d)(1) during any fiscal year is— 
(A)for the Department of Defense, 5; 
(B)for the Department of Energy, 5; 
(C)for the Department of State, 5; and 
(D)for any other department or agency, 2. 
(4)A transfer or detail under paragraph (1)(A) shall expire on the last day of the fiscal year after the fiscal year in which it is ordered by the Director unless extended by law or by an official having authority to extend it further. 
(f)Report on strategic plan 
(1)Not later than June 1, 2005, the Director shall submit to Congress the Strategy developed under subsection (c)(3), together with any recommendations of the Director for legislative changes that the Director considers appropriate with respect to either the Strategy and its implementation or the Office. 
(2)Not later than December 31 of each year after 2004, the Director shall submit to the Congress an updated Strategy and any such recommendations. 
(g)Global coalition 
(1)The Director shall develop the Strategy and, in consultation with the Secretary of State, carry out the programs for which the Director is responsible in coordination with appropriate officials of the foreign governments concerned. 
(2)In consultation with the Secretary of State, the Director shall seek to develop and provide leadership for a coalition of United States and foreign governments committed to achieving the prevention of the proliferation of weapons of mass destruction through programs similar to those specified in section 103. 
(h)Oversight by CongressThe location of the Office in the Executive Office of the President shall not be construed as affecting access by Congress, or any committee of Congress, to— 
(1)any information, document, record, or paper in the possession of the Office or any study conducted by or at the direction of the Director; or 
(2)any personnel of the Office, including the Director. 
(i)Pay of director and of deputy directorChapter 53 of title 5, United States Code, is amended— 
(1)in section 5312, by inserting after the item relating to the Chairman, Board of Governors of the Federal Reserve System the following new item:Director of the Office for Combating the Proliferation of Weapons of Mass Destruction.. 
(2)in section 5313, by inserting after the item relating to the Under Secretary for Transportation the following new item:Deputy Director of the Office for Combating the Proliferation of Weapons of Mass Destruction.. 
(j)Authorization of AppropriationsThere all authorized to be appropriated such sums as may be necessary to carry out this section. 
102.Request for corresponding Russian directorIt is the sense of the Congress that, as soon as practical, the President should personally request the President of the Russian Federation to designate an official of the Russian Federation having authorities and responsibilities for the prevention of the proliferation of weapons of mass destruction commensurate with those of the Director and with whom the Director should coordinate with respect to the planning and implementation in the Russian Federation of activities having the purpose of securing weapons of mass destruction. 
103.ScopeIn this title: 
(1)The term prevention of the proliferation of weapons of mass destruction includes activities under— 
(A)the programs specified in section 1501(b) of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 110 Stat. 2731; 50 U.S.C. 2362 note); 
(B)the programs for which appropriations are authorized by section 3101(a)(2) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 116 Stat. 2458); 
(C)programs authorized by section 504 of the Freedom for Russia and Emerging Eurasian Democracies and Open Markets Support Act of 1992 (the FREEDOM Support Act) (22 U.S.C. 5354) and programs authorized by section 1412 of the Former Soviet Union Demilitarization Act of 1992 (22 U.S.C. 5902); and 
(D)a program of any agency of the Federal Government having a purpose similar to that of any of the programs identified in subparagraphs (A) through (C), as designated by the Director and the head of the agency. 
(2)The term weapons of mass destruction means chemical, biological, and nuclear weapons, and chemical, biological, and nuclear materials that can be used in the manufacture of such weapons. 
IIGlobal Cleanout 
201.Authorization of AppropriationsIn addition to amounts otherwise available for such purposes, there are authorized to be appropriated to the Secretary of Energy to carry out the program under section 3132 of the Ronald W. Reagan National Defense Authorization Act for fiscal year 2005 (Public Law 108–375) $100,000,000 for each fiscal year. 
IIIExpansion of Proliferation Security Initiative 
301.Sense of CongressIt is the sense of Congress that— 
(1)the President should strive to expand and strengthen the Proliferation Security Initiative announced by the President on May 31, 2003, placing particular emphasis on including countries outside of NATO; and 
(2)the United States should engage the United Nations to develop a Security Council Resolution to authorize the Proliferation Security Initiative under international law, including by providing legal authority to stop shipments of weapons of mass destruction, their delivery systems, and related materials. 
302.Authorization of appropriationsThere are authorized to be appropriated for fiscal year 2005, $50,000,000 to conduct joint training exercises regarding interdiction of weapons of mass destruction under the Proliferation Security Initiative. Particular emphasis should be given to allocating money from this total— 
(1)to invite other countries that do not participate in the Proliferation Security Initiative to observe the joint training exercises; and 
(2)to conduct training exercises with countries that openly join the Proliferation Security Initiative after the date of enactment of this Act. 
IVCooperative Threat Reduction Programs 
401.Authorization of appropriationsThere are authorized to be appropriated for Cooperative Threat Reduction programs not less than— 
(1)$500,000,000 for fiscal year 2006; 
(2)$550,000,000 for fiscal year 2007; 
(3)$600,000,000 for fiscal year 2008; 
(4)$650,000,000 for fiscal year 2009; and 
(5)$700,000,000 for fiscal year 2010. 
402.Permanent waiver authority for chemical weapons destruction facility in RussiaSection 1305 of the National Defense Authorization Act for Fiscal Year 2000 shall not apply to the obligation and expenditure of funds during a fiscal year for the planning, design, or construction of a chemical weapons destruction facility in the Russian Federation if the President submits to Congress a written certification with respect to that fiscal year that includes— 
(1)a statement as to why the waiver of the conditions during the fiscal year covered by such certification is consistent with the national security interests of the United States; and 
(2)a plan to promote a full and accurate disclosure by the Russian Federation regarding the size, content, status, and location of its chemical weapons stockpile. 
403.Removal of funding limitation on activities outside the former Soviet UnionSection 1308(c) in the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–135; 22 U.S.C. 5963(c)) is repealed. 
404.Liability reportNot later than April 1, 2006, and every 6 months thereafter, the President shall submit to Congress a report identifying liability concerns regarding, and impediments to, the renegotiation of the Cooperative Threat Reduction umbrella agreement and ongoing negotiations for the implementation of the Plutonium Disposition, Nuclear Cities, and other cooperative nonproliferation programs. The report shall also outline a plan to address and resolve such concerns and impediments. 
405.DefinitionIn this title, the term Cooperative Threat Reduction programs means the programs specified in section 1501(b) of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 110 Stat. 2731; 50 U.S.C. 2362 note). 
 
